Citation Nr: 1025059	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  07-37 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for iridodialysis of the 
right eye with glaucomatous changes, claimed as a hole in the 
right eye. 

2.  Entitlement to service connection for headaches, to include 
as secondary to iridodialysis of the right eye with glaucomatous 
changes, or as due to undiagnosed illness. 

3.  Entitlement to service connection for disability manifested 
by bilateral arch pain of the feet, to include plantar fasciitis 
or as due to undiagnosed illness.

4.  Entitlement to service connection for disability affecting 
great toes of each foot, to include as secondary to disability 
manifested by bilateral arch pain and/or as due to undiagnosed 
illness, claimed as frost bite to both big toes.

5.  Entitlement to service connection for a bilateral knee 
disorder, to include as due to undiagnosed illness. 

6.  Entitlement to service connection for testicular pain, to 
include as due to undiagnosed illness.

(The issue of entitlement to a waiver of recovery for an alleged 
overpayment of VA education benefits is addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
February 1986 to February 2006.  Official records also reflect 
that the appellant is a Persian Gulf Veteran who served in the 
Southwest Asia theater of operations, although specific verified 
dates of Southwest Asia service are as yet unknown. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in March 2006, January 
2007, and March 2007 which denied entitlement to the benefits 
currently sought on appeal.  The March 2006 rating decision was 
issued by the Benefits Delivery at Discharge (BDD) program 
located at the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah, while the remaining rating 
decisions were issued by the RO in Nashville, Tennessee which 
retains current jurisdiction for this appeal. 

The Veteran appeared before the undersigned Veterans Law Judge in 
a Travel Board hearing in Nashville, Tennessee in May 2009 to 
present testimony on the issues of service connection in the 
instant appeal.  He submitted additional evidence at that time, 
with a waiver of RO consideration of that evidence.  The hearing 
transcript has been associated with the claims file.

The issues of service connection for headaches, disability 
manifested by bilateral arch pain of the feet, disability 
affecting great toes of each foot, a bilateral knee disorder, and 
testicular pain are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Right eye problems manifested during this Veteran's military 
service.  

2.  Resolving any reasonable doubt in the Veteran's favor, his 
currently diagnosed iridodialysis of the right eye with 
glaucomatous changes has been medically found to be attributable 
to injury or incident occurring during his military service. 
 

CONCLUSION OF LAW

Iridodialysis of the right eye with glaucomatous changes was 
incurred in or aggravated by the Veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2009).  

As will be discussed in full below, the Board finds that service 
connection for iridodialysis of the right eye with glaucomatous 
changes is warranted; therefore, a full discussion of whether VA 
met these duties is not needed as no prejudice can flow to the 
Veteran from any notice or assistance error based upon the full 
grant of the benefit sought.  It is important to note, however, 
that the Veteran has been informed of the process by which an 
initial disability rating and effective date would be assigned in 
the event of a grant of service connection.  VA correspondence to 
Veteran, August 2006; see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

Service Connection

The Veteran seeks service connection for a right eye condition, 
claimed as a hole in the eye, which he contends initially 
manifested in service.  In order to establish direct service 
connection, three elements must be established.  There must be 
medical evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See 38 C.F.R. § 3.303; Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. 
App. 303, 308 (2007) (holding that the type of evidence that will 
suffice to demonstrate entitlement to service connection, and the 
determination of whether lay evidence may be competent to satisfy 
any necessary evidentiary hurdles, depends on the type of 
disability claimed).  

In the present case, there is competent medical evidence of a 
current right eye disability.  Upon a specialized VA eye 
examination conducted in November 2006, the examining physician 
diagnosed iridodialysis of the right eye.  Iridodialysis is 
defined as a traumatic separation or loosening of the iris from 
its root.  Dorland's Illustrated Medical Dictionary 973 (31st ed. 
2007).

There is also competent medical evidence of an in-service 
incurrence of right eye disease or injury.  Upon service entrance 
examination in January 1986, the Veteran's eyes were evaluated as 
clinically normal.  Upon subsequent service medical examination 
in September 1994, however, the examiner noted a small hole at 
the bottom of the iris of the Veteran's right eye.  This defect 
was further described as a small tear at the root of the iris.  
The right eye iris tear was again documented during service on a 
medical examination report dated in June and July 2005.  At that 
time, the military examiner noted that etiology of this Veteran's 
right eye condition was unknown, but that his intermittent eye 
pain was first evaluated in July 1993.  Service treatment 
records.  

Furthermore, upon VA eye examination, the examiner opined that 
while the Veteran does not relate a history specific to eye 
trauma, significant head trauma such as an injury reported by the 
Veteran when he was thrown against an overhead vehicle crossbar 
while riding in a military vehicle may have caused his current 
iridodialysis.  VA examination, November 2006.  While the term 
"may" leaves some room for doubt, and actual medical etiology 
is unknown given the circumstances of this case and the currently 
available medical evidence, the Board finds that the opinion of 
the examiner, taken in conjunction with the continuity of 
observable eye symptomatology credibly reported by the Veteran 
with onset during military service, ultimately equates to an 
adequate basis for the grant of service connection in this case.  

In addition, the VA examiner stated that the Veteran had 
suspected glaucoma of the right eye on the basis of his increased 
cup-to-disc ratio with asymmetry and in light of his diagnosed 
iridodialysis.  Id.  The examiner found it to be at least as 
likely as not that the Veteran's glaucomatous changes were due to 
his right eye iridodialysis.  Id.  Subsequent post-service 
opthamology records from a military treatment facility are also 
consistent with a continuing diagnosis of preglaucoma.  See 
Military health record, March 2009.  The Board finds that when 
any reasonable doubt is resolved in favor of the Veteran, service 
connection is collectively warranted for iridodialysis of the 
right eye with glaucomatous changes.  38 C.F.R. 
§ 3.102.


ORDER

Service connection for iridodialysis of the right eye with 
glaucomatous changes is granted. 


REMAND

A review of the record reveals that additional notification and 
evidentiary development is required before the issues of 
entitlement to service connection for  headaches, disability 
manifested by bilateral arch pain of the feet, disability 
affecting great toes of each foot, a bilateral knee disorder, and 
testicular pain are ready for Board adjudication.  See 38 C.F.R. 
§ 19.9.  Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claims so that he is afforded every possible 
consideration.

In particular, the Board notes that the Veteran's personnel 
records reflect his service in the Southwest Asia theatre of 
operations during the Persian Gulf War period.  See DD Form 214; 
38 C.F.R. § 3.317(d).  As such, he may be entitled to 
compensation for certain disabilities due to undiagnosed illness 
in accordance with VA regulations.  It is necessary to discuss 
all theories of entitlement raised in the record, either by the 
claimant or in the medical evidence.  Robinson v. Mansfield, 21 
Vet. App. 545, 550-51 (2008); see also Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004) (finding that when determining 
service connection, all theories of entitlement must be 
considered) citing Roberson v. West, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001) (stating that consideration must be given to "all 
potential claims raised by the evidence, applying all relevant 
laws and regulations").  To date, it does not appear that the 
Veteran's claims for service connection have been adjudicated 
with consideration of the provisions for service connection of 
undiagnosed illness for Persian Gulf veterans, nor has the 
Veteran been provided adequate notice of the need to submit 
evidence or argument regarding all relevant theories of 
entitlement to service connection.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Similarly, as the Veteran attributes causation of his headaches, 
at least in part, to his now service-connected right eye 
disability, the additional theory of entitlement of service 
connection on a secondary basis for headaches must be considered.  
38 C.F.R. § 3.310.  As such, the Veteran should be provided 
adequate notice with regard to these provisions and afforded an 
additional medical examination, to include consideration of 
secondary service connection and service connection based on 
service in the Persian Gulf.  

To this end, the specific dates of the Veteran's Southwest Asia 
(SWA) service are unclear.  It appears as though he served in 
support of Operation Iraqi Freedom from February 2003 to February 
2004 based upon statements made within post-deployment 
questionnaires contained in the service treatment records.  
However, the Veteran also describes service in Saudi Arabia in 
1990, possibly in conjunction with Operation Desert Storm/Desert 
Shield.  See VA examination, November 2006.  As the timing of SWA 
service in correlation to the manifestation of symptoms is 
relevant to the Veteran's case, his service personnel records 
should be sought to confirm the specific dates of his SWA 
service.  See 38 C.F.R. § 3.317(a)(1)(i).  To be clear, such 
dates must be determined in order for the adjudicator to 
accurately assess whether particular symptoms had onset before, 
during, or after any qualifying period of SWA service which may 
affect entitlement to benefits under 
§ 3.317. 

The Board also notes that in the September 2006 VA examination, 
the examiner reports that the Veteran no longer has bilateral 
knee pain and bilateral pain in the arches or soles of the feet.  
However, these findings contradict the Veteran's reports of 
ongoing knee and foot pain as evidenced in his testimony before 
the undersigned in May 2009 and treatment records prepared 
subsequent to the prior examination.  See, e.g., VA treatment 
record, December 2008 (reporting long term intermittent right 
lateral knee pain with flare-up lasting three weeks in duration).  
In this regard, the prior September 2006 examination appears to 
be based on an inaccurate factual premise regarding the 
resolution of the Veteran's knee and foot complaints.  A new 
examination is required to duly consider the Veteran's statements 
regarding any injuries in service, the Veteran's statements of 
symptoms during service; and the Veteran's or any other lay 
statements of continuous symptoms of knee or feet problems 
occurring since service.  See Layno v. Brown, 6 Vet. App. 465, 
467-69 (1994) (finding a Veteran is competent to describe 
symptoms actually observed and within the realm of his or her 
personal knowledge); see also 38 C.F.R. § 3.303(b).   

The Veteran has also identified in hearing testimony before the 
undersigned that he believes there are outstanding service 
treatment records not currently associated with his claims file.  
He states that these records consist of approximately four 
occasions of treatment received in Iraq for headaches and 
toenails falling off of his feet.  Board hearing transcript, May 
2009.  Necessary steps need to be taken to ensure that all 
service medical records have been associated with the claims 
file.  If all available records have already been associated, the 
basis for such a finding should be associated with the claims 
file.  38 C.F.R. § 3.159(c)(3).  

Finally, the Board notes that the most recent VA treatment 
records that have been associated with the claims file are dated 
in April 2008.  All relevant VA treatment records created since 
that time should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of the information 
and evidence necessary to substantiate his 
claims of service connection including the 
relevant alternate theories of entitlement 
of secondary service connection for an 
otherwise nonservice-connected disability 
caused or worsened by a service-connected 
condition, and for service connection for 
undiagnosed illness due to service in the 
Persian Gulf.  

2.  Contact the appropriate entity, with 
clarification from the Veteran for 
identification purposes if necessary, to 
seek records of approximately four 
instances of in-service medical treatment 
the Veteran reportedly received during his 
deployment to Iraq, but which are not 
currently associated with the claims file.  

3.  Obtain and associate with the claims 
file all pertinent outstanding VA medical 
records for this Veteran from April 2008 
forward.  In this regard, the Veteran 
should assist by providing the name(s) of 
the facility and the dates of treatment.

4.  Contact the National Personnel Records 
Center or other appropriate entity to seek 
and obtain the Veteran's service personnel 
records.  In particular, the evidentiary 
record should be developed to reflect all 
dates of active military service in the 
Southwest Asia theater of operations.  

5.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the RO 
should so specifically state, and the 
documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including those which 
may ultimately prove unsuccessful, 
must be documented in the claims 
folder.

6.  AFTER completion of the above 
requested development, schedule the 
Veteran for a VA examination to include 
compliance with protocols for assessment 
of disability due to undiagnosed illness 
associated with Gulf War service.  The 
Veteran's claims file and a copy of this 
remand should be made available to the 
examiner for review.  All necessary 
studies and tests must be conducted.

The examiner is specifically requested to:
(a)  State all currently diagnosed 
disabilities manifested by headaches, 
bilateral foot or great toe pain, 
bilateral knee pain, and/or testicular 
pain;
(b)   Identify whether any of the above 
claimed symptoms by history, physical 
examination, and laboratory tests cannot 
be attributed to any known clinical 
diagnosis; 
(c)   To the extent possible, identify the 
approximate date of onset for any 
chronic acquired disability identified 
in (a), or the approximate date of onset 
of any undiagnosed symptoms identified 
in (b); 
(d)   Opine whether any current disability 
manifested by headaches, bilateral foot 
or great toe pain, bilateral knee pain, 
and/or testicular pain was at least as 
likely as not (probability of 50 percent 
or greater) incurred in or aggravated by 
active military service or is otherwise 
etiologically related to military 
service;
(e)   Opine whether it is at least as likely 
as not that any current disability 
manifested by headaches was caused or 
permanently aggravated by the Veteran's 
service-connected iridodialysis of the 
right eye with glaucomatous changes;
(f)   Clarify whether further evaluation 
confirmed or ruled out a potential 
foreign body identified by questionable 
punctuate hyperdensity within the 
inferior right globe upon magnetic 
resonance imaging (MRI) of the brain 
conducted in February 2009, as well as 
the extent to which any such result may 
affect the Veteran's described 
headaches;
(g)   Opine whether it is at least as likely 
as not that any current disability 
affecting the great toes of each foot is 
caused or permanently aggravated by 
disability manifested by bilateral arch 
pain of the feet.  

An adequate supporting rationale must be 
provided for each opinion reached.  

If you are unable to reach an opinion 
without resorting to mere speculation, 
please state the reason why speculation 
would be required in this case (e.g., if 
the requested determination is beyond the 
scope of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).  If you are 
unable to reach an opinion because there 
are insufficient facts or data within the 
claims file to facilitate a more 
conclusive opinion, please identify the 
relevant testing, specialist's opinion, or 
other information required in order to 
resolve the need for speculation. 

7.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
completed in compliance with the 
instructions herein, and that no other 
notification or development action is 
needed in addition to that directed above.  
If further action is required, it should 
be undertaken prior to further claims 
adjudication.  

8.  Thereafter, readjudicate the issues on 
appeal, to include consideration of the 
provisions of 38 C.F.R. 
§§ 3.310 and 3.317 for disability caused 
or worsened by service-connected 
disability and as due to undiagnosed 
illness.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
	K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


